 1   JANET M. HEROLD, Regional Solicitor
     BORIS ORLOV, Senior Trial Attorney (CA #223532)
 2   KATHERINE E. CAMERON, Trial Attorney (WA #41777)
     UNITED STATES DEPARTMENT OF LABOR
 3
     Office of the Solicitor
 4   300 Fifth Avenue, Suite 1120
     Seattle, WA 98104
 5   Tel: (206) 757-6760
     Fax: (206) 757-6761
 6   Email: cameron.katherine.e@dol.gov
     Attorneys for Eugene Scalia, Secretary,
 7   United States Department of Labor
 8

 9

10                                    UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12
     EUGENE SCALIA, Secretary of Labor,                        Case No. 3:17-cv-06624 RS-SK
13   UNITED STATES DEPARTMENT OF                               ORDER
     LABOR, 1                                                  STIPULATION TO MODIFY CASE
14                                                             SCHEDULE AS MODIFIED BY THE COURT
                      Plaintiff,
15                                                             Complaint Filed: November 16, 2017
             v.                                                Trial Date:      April 27, 2020
16
     TFORCE FINAL MILE WEST LLC, a
17   Delaware company; and ON COURIER 365,
     INC., a California corporation,
18
                      Defendants.
19

20

21

22

23

24

25

26

27
     1
      Eugene Scalia was appointed Secretary of Labor effective September 30, 2019. Pursuant to Fed. R. Civ. P. 25(d) the
28   caption has been changed to reflect the appointment

                                                              1                         Case No. 3:17-cv-06624 RS-SK
                                      STIPULATION TO MODIFY CASE SCHEDULE
 1          Plaintiff EUGENE SCALIA, Secretary of Labor, UNITED STATES DEPARTMENT OF
 2   LABOR (“Plaintiff”) and Defendants TFORCE FINAL MILE WEST LLC (“TForce”) and ON

 3 COURIER 365, INC. (“OC 365”) (collectively, “the Parties”), submit this stipulated request for the

 4 Court to modify the schedule for good cause under Rule 16(b)(4). Good cause to modify the case

 5 schedule exists, for the following reasons:

 6          1.      On November 16, 2017, Plaintiff initiated this lawsuit by filing a complaint in this

 7 Court. ECF 1.
            2.     On March 22, 2018, the Court entered a Scheduling Order, following the initial
 8
   Case Management Conference. ECF 40. The Order set trial for October 21, 2019. Id.
 9
            3.     On October 17, 2018, Magistrate Judge Kim issued an order resolving various
10
   disputes between Plaintiff and Defendant TForce regarding the scope of discovery in this case.
11
   ECF 51. On November 8, 2018, the Court issued an order denying Defendant TForce’s Motion
12
   for Relief from Nondispositive Pretrial Order relating to one portion of Magistrate Judge Kim’s
13
   October 17, 2018 discovery order. ECF 56.
14
            4.     On January 31, 2019, the Parties submitted a stipulated request to modify the case
15
   schedule in order to accommodate Plaintiff’s review of approximately 50,000 documents TForce
16
   had produced in discovery. ECF 30. That same day, the Court granted the stipulation, continued
17
   the trial to February 3, 2020, and modified the pre-trial and discovery deadlines accordingly.
18
   ECF 31.
19          5.     On July 11, 2019, the Parties submitted a stipulated request to modify the case
20 schedule in order to allow for production and review of a large volume of ESI containing delivery

21 and payment details for hundreds of drivers at issue in this case. ECF 68. The Court granted the

22 stipulation, continued the trial to April 27, 2020, and modified the pre-trial and discovery

23 deadlines accordingly. ECF 69. In a separate order, the Court scheduled a Case Management

24 Conference for January 16, 2020. ECF 71.

25          6.      On September 26, 2019, and after several months of good faith collaboration

26 among the Parties, Defendant TForce produced the large volume (over 1 million lines) of ESI

27 data. After preliminary review, Plaintiff believe that significant amount of time is necessary to

28 process and analyze the data to estimate the damages in this case. It is the Plaintiff’s position that

                                                       2                      Case No. 3:17-cv-06624 RS-SK
                                  STIPULATION TO MODIFY CASE SCHEDULE
 1   because Defendants did not keep a record of hours worked, work hours in part have to be
 2 reconstructed from the dates and times drivers made deliveries. In addition, Plaintiff served a

 3 subpoena on a third party, Google, LLC, for ESI delivery detail data for a period of time in which

 4   Defendants have represented that the ESI delivery data is not in their possession, custody, or

 5   control. The Parties believe that significant amount of time is necessary for all Parties to process

 6   and analyze this additional data. The current Settlement Conference date, discovery cutoff and

 7   expert disclosure deadlines leave insufficient time for them to complete this and other discovery
     in time for expert analysis. Thus, good cause exists to modify the schedule.
 8
            7.      Currently, the Parties are set to appear on October 28, 2019, at a Settlement
 9
     Conference with Magistrate Judge Kandis Westmore. The Parties are not able to meaningfully
10
     participate in the settlement conference without first completing preliminary damages
11
     assessments, and they are not currently in a position to complete these assessments. Further, if
12
     the Parties are able to resolve their dispute at the Settlement Conference, they will avoid the
13
     substantial expense associated with expert reports and depositions. Thus, the Parties wish to set
14
     the expert disclosure deadline after the Settlement Conference, and continue the trial and pre-trial
15
     dates accordingly.
16
            NOW, THEREFORE, the Parties hereby stipulate and request that the Court modify the
17
     schedule to reflect the following dates:
18
                 a. Settlement Conference on or before January 31, 2020, based on Magistrate Judge
19                  Westmore’s schedule.
20               b. Case Management Conference currently set for January 16, 2020, will be continued
21                  to a date convenient for the Court. February 20, 2020.
22               c. On or before March 2, 2020, the parties shall designate experts.
23               d. On or before April 2, 2020, the parties shall designate their supplemental and
24                  rebuttal experts.

25               e. On or before April 10, 2020, the Parties shall complete all non-expert discovery.

26               f. On or before May 1, 2020, the parties shall complete all discovery of expert

27                  witnesses.

28               g. All pretrial motions shall be heard no later than June 11, 2020, or as soon thereafter
                    as the Court is available.
                                                        3                      Case No. 3:17-cv-06624 RS-SK
                                  STIPULATION TO MODIFY CASE SCHEDULE
 1             h. The final pretrial conference shall be held on August 5, 2020, or as soon thereafter
 2                 as the Court is available.
                                                                                     24
 3             i. Trial shall commence on a date set by the Court on or after August 31, 2020, or as

 4                 soon thereafter as the Court is available.

 5 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 6
     DATED: __________________
            10/7/19                               _________________________________
 7
                                                  RICHARD SEEBORG
 8                                                United States District Judge

 9

10 Respectfully submitted,
   DATE: October 4, 2019
11

12

13
     s/ Katherine E. Cameron          s/ Ellen Arabian-Lee            s/ Brian Berry
14   KATHERINE E.                     ELLEN C. ARABIAN-               BRIAN D. BERRY
15   CAMERON                          LEE                             Ogletree Deakins Nash Smoak
     U.S. Department of Labor         Arabian-Lee Law Corp.           & Stewart, P.C.
16
     Attorneys for the                Attorney for Defendant          Attorney for Defendant
17   Secretary of Labor               On Courier 365, Inc.            TForce Final Mile West, LLC

18

19

20

21

22

23

24

25

26

27

28

                                                      4                    Case No. 3:17-cv-06624 RS-SK
                                 STIPULATION TO MODIFY CASE SCHEDULE
